 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11

12   TURO INC.,                                     Case No. 2:18-CV-6055-CAS-GJS
13                   Plaintiff,                    STIPULATED PROTECTIVE
14         v.                                      ORDER1
15   CITY OF LOS ANGELES,
16                   Defendant.
17

18

19   1.    A. PURPOSES AND LIMITATIONS
20         Discovery in this action is likely to involve production of confidential,
21   proprietary or private information for which special protection from public disclosure
22   and from use for any purpose other than prosecuting this litigation may be warranted.
23   Accordingly, the parties hereby stipulate to and petition the Court to enter the
24   following Stipulated Protective Order (hereafter, “Order,” “Protective Order,” or
25   “Stipulated Protective Order”). The parties acknowledge that this Order does not
26   confer blanket protections on all disclosures or responses to discovery and that the
27

28
     1
      This Stipulated Protective Order is substantially based on the model protective order
     provided under Magistrate Judge Gail J. Standish’s Procedures.
 1   protection it affords from public disclosure and use extends only to the limited
 2   information or items that are entitled to confidential treatment under the applicable
 3   legal principles.
 4         B. GOOD CAUSE STATEMENT
 5         This action is likely to involve confidential and highly confidential trade
 6   secrets, customer and pricing lists, financial and investor statements, Board
 7   presentations and materials, and private individual location and vehicle reservation
 8   information, among other valuable research, development, commercial, financial,
 9   technical, and/or proprietary information, for which special protection from public
10   disclosure and from use for any purpose other than prosecution of this action is
11   warranted. As this case involves a party with a technology platform engaged in
12   proprietary business development and ongoing confidential investor valuations and
13   relationships, such confidential and proprietary materials and information consist of,
14   among other things, confidential business or financial information, information
15   regarding confidential business practices, or other confidential research,
16   development, or commercial information (including information implicating privacy
17   rights of third parties), information otherwise generally unavailable to the public, or
18   which may be privileged or otherwise protected from disclosure under state or federal
19   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
20   flow of information, to facilitate the prompt resolution of disputes over confidentiality
21   of discovery materials, to adequately protect information the parties are entitled to
22   keep confidential, to ensure that the parties are permitted reasonable necessary uses
23   of such material in preparation for and in the conduct of trial, to address their handling
24   at the end of the litigation, and serve the ends of justice, a protective order for such
25   information is justified in this matter. It is the intent of the parties that information
26   will not be designated as confidential or highly confidential for tactical reasons and
27   that nothing be so designated without a good faith belief that it has been maintained
28
                                                 2
 1   in a confidential, non-public manner, and there is good cause why it should not be
 2   part of the public record of this case.
 3         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 4         The parties further acknowledge, as set forth in Section 12.3, below, that this
 5   Stipulated Protective Order does not entitle them to file confidential or highly
 6   confidential information under seal; Local Civil Rule 79-5 sets forth the procedures
 7   that must be followed and the standards that will be applied when a party seeks
 8   permission from the court to file material under seal.
 9         There is a strong presumption that the public has a right of access to judicial
10   proceedings and records in civil cases. In connection with non-dispositive motions,
11   good cause must be shown to support a filing under seal. See Kamakana v. City and
12   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
13   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics, Inc.,
14   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
15   cause showing). A specific showing of good cause or compelling reasons with proper
16   evidentiary support and legal justification, must be made with respect to Protected
17   Material that a party seeks to file under seal. The parties’ mere designation of
18   Disclosure    or    Discovery     Material       as   CONFIDENTIAL       or   HIGHLY
19   CONFIDENTIAL does not—without the submission of competent evidence by
20   declaration, establishing that the material sought to be filed under seal qualifies as
21   confidential, privileged, or otherwise protectable—constitute good cause.
22         Further, if a party requests sealing related to a dispositive motion or trial, then
23   compelling reasons, not only good cause, for the sealing must be shown, and the relief
24   sought shall be narrowly tailored to serve the specific interest to be protected. See
25   Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
26   item or type of information, document, or thing sought to be filed or introduced under
27   seal in connection with a dispositive motion or trial, the party seeking protection must
28   articulate compelling reasons, supported by specific facts and legal justification, for
                                                  3
 1   the requested sealing order. Again, competent evidence supporting the application to
 2   file documents under seal must be provided by declaration.
 3         Any document that is not confidential, privileged, or otherwise protectable in
 4   its entirety will not be filed under seal if the confidential portions can be redacted. If
 5   documents can be redacted, then a redacted version for public viewing, omitting only
 6   the confidential, privileged, or otherwise protectable portions of the document, shall
 7   be filed. Any application that seeks to file documents under seal in their entirety
 8   should include an explanation of why redaction is not feasible.
 9   2.    DEFINITIONS
10         2.1    Action: this pending lawsuit, Turo Inc. v. City of Los Angeles, Case No.
11   2:18-CV-6055-CAS-GJS.
12         2.2    Challenging Party: a Party or Non-Party that challenges the designation
13   of information or items under this Order.
14         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for protection
16   under Federal Rule of Civil Procedure 26(c), as specified above in the Good Cause
17   Statement.
18         2.4    “HIGHLY CONFIDENTIAL” Information or Items:                     information
19   (regardless of how it is generated, stored or maintained) or tangible things involving
20   extremely sensitive CONFIDENTIAL Information or Items, disclosure of which to
21   another Party or Non-Party would create a substantial risk of serious harm that could
22   not be avoided by less restrictive means and that qualify for protection under Federal
23   Rule of Civil Procedure 26(c), as specified above in the Good Cause Statement.
24         2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
25   support staff).
26         2.6    Designating Party: a Party or Non-Party that designates information or
27   items that it produces in disclosures or in responses to discovery as
28   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
                                                 4
 1         2.7    Disclosure or Discovery Material: all items or information, regardless
 2   of the medium or manner in which it is generated, stored, or maintained (including,
 3   among other things, testimony, transcripts, and tangible things), that are produced or
 4   generated in disclosures or responses to discovery in this matter.
 5         2.8    Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 7   an expert witness or as a consultant in this Action.
 8         2.9    House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         2.10 Non-Party: any natural person, partnership, corporation, association or
12   other legal entity not named as a Party to this action.
13         2.11 Outside Counsel of Record: attorneys who are not employees of a Party
14   to this Action but are retained to represent or advise a Party to this Action and have
15   appeared in this Action on behalf of that Party or are affiliated with a law firm that
16   has appeared on behalf of that Party, and includes support staff.
17         2.12 Party: any party to this Action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record (and their
19   support staffs).
20         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22         2.14 Professional Vendors: persons or entities that provide litigation support
23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, e-discovery vendors, graphics firms, and organizing, storing, or
25   retrieving data in any form or medium) and their employees and subcontractors.
26         2.15 Protected Material:       any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
28         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                5
 1   from a Producing Party.
 2
     3.    SCOPE
           The protections conferred by this Stipulation and Order cover not only
 3
     Protected Material (as defined above), but also (1) any information copied or extracted
 4
     from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 5
     Protected Material; and (3) any testimony, conversations, or presentations by Parties
 6
     or their Counsel that might reveal Protected Material.
 7
           Any use of Protected Material at trial shall be governed by the orders of the
 8
     trial judge. This Order does not govern the use of Protected Material at trial.
 9
     4.    DURATION
10
           FINAL DISPOSITION of the action is defined as the conclusion of any
11
     appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
12
     has run. Except as set forth below, the terms of this Protective Order apply through
13
     FINAL DISPOSITION of the action. The Parties expressly stipulate that, for archival
14
     copies, as set forth in Section 13 (FINAL DISPOSITION), such copies of materials
15
     shall be subject to this Protective Order, even after the FINAL DISPOSITION of the
16
     case. Any Party may file a separate action for enforcement of this stipulation once all
17
     proceedings in this case are complete.
18
           Once a case proceeds to trial, information that was designated as
19
     CONFIDENTIAL or HIGHLY CONFIDENTIAL or maintained pursuant to this
20
     Protective Order used or introduced as an exhibit at trial becomes public and will be
21
     presumptively available to all members of the public, including the press, unless
22
     compelling reasons supported by specific factual findings to proceed otherwise are
23
     made to the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
24
     (distinguishing “good cause” showing for sealing documents produced in discovery
25
     from “compelling reasons” standard when merits-related documents are part of court
26
     record). Accordingly, for such materials, the terms of this Protective Order do not
27
     extend beyond the commencement of the trial.
28
                                                6
 1   5.    DESIGNATING PROTECTED MATERIAL
 2         5.1         Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under this
 4   Order must take care to limit any such designation to specific material that qualifies
 5   under the appropriate standards. The Designating Party must designate for protection
 6   only those parts of material, documents, items or oral or written communications that
 7   qualify so that other portions of the material, documents, items or communications
 8   for which protection is not warranted are not swept unjustifiably within the ambit of
 9   this Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations
11   that are shown to be clearly unjustified or that have been made for an improper
12   purpose (e.g., to unnecessarily encumber the case development process or to impose
13   unnecessary expenses and burdens on other parties) may expose the Designating Party
14   to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2         Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
21   under this Order must be clearly so designated before the material is disclosed or
22   produced.
23         Designation in conformity with this Order requires:
24               (a)     for information in documentary form (e.g., paper or electronic
25   documents, but excluding transcripts of depositions or other pretrial or trial
26   proceedings), that the Producing Party affix at a minimum, the legend
27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) or “HIGHLY
28   CONFIDENTIAL” (hereinafter “HIGHLY CONFIDENTIAL legend”), to each page
                                                   7
 1   that contains protected material. If only a portion of the material on a page qualifies
 2   for protection, the Producing Party also must clearly identify the protected portion(s)
 3   (e.g., by making appropriate markings in the margins).
 4         A Party or Non-Party that makes original documents available for inspection
 5   need not designate them for protection until after the inspecting Party has indicated
 6   which documents it would like copied and produced. During the inspection and
 7   before the designation, all of the material made available for inspection shall be
 8   deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” After the inspecting
 9   Party has identified the documents it wants copied and produced, the Producing Party
10   must determine which documents, or portions thereof, qualify for protection under
11   this Order. Then, before producing the specified documents, the Producing Party
12   must affix the “CONFIDENTIAL legend” or “HIGHLY CONFIDENTIAL legend”
13   to each page that contains Protected Material. If only a portion of the material on a
14   page qualifies for protection, the Producing Party also must clearly identify the
15   protected portion(s) (e.g., by making appropriate markings in the margins).
16             (b) a Party or Non-Party may designate information disclosed during a
17   deposition as confidential or highly confidential by so indicating on the record at the
18   deposition and requesting the preparation of a separate transcript of such material (or
19   by requesting that the confidential or highly confidential material be designated as
20   such in the transcript).   Alternatively, a Party or Non-Party may provisionally
21   designate the deposition transcript as subject to confidential and highly confidential
22   designations, and thereafter designate in writing, within thirty (30) days after receipt
23   of the deposition transcript for which a confidentiality designation is proposed, that
24   specific pages of the transcript and/or specific responses be treated as confidential or
25   highly confidential.
26             (c) for information produced in some form other than documentary and for
27   any other tangible items, that the Producing Party affix in a prominent place on the
28   exterior of the container or containers in which the information is stored the legend
                                                8
 1   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or portions
 2   of the information warrants protection, the Producing Party, to the extent practicable,
 3   shall identify the protected portion(s).
 4         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 5   failure to designate qualified information or items does not, standing alone, waive the
 6   Designating Party’s right to secure protection under this Order for such material.
 7   Upon timely correction of a designation, the Receiving Party must make reasonable
 8   efforts to assure that the material is treated in accordance with the provisions of this
 9   Order.
10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
11         6.1    Timing of Challenges.         Any Party or Non-Party may challenge a
12   designation of confidentiality at any time that is consistent with the Court’s
13   Scheduling Order.
14         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
15   resolution process under Local Rule 37.1 et seq.
16         6.3    The burden of persuasion in any such challenge proceeding shall be on
17   the Designating Party. Frivolous challenges, and those made for an improper purpose
18   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
19   expose the Challenging Party to sanctions. Unless the Designating Party has waived
20   or withdrawn the confidentiality designation, all parties shall continue to afford the
21   material in question the level of protection to which it is entitled under the Producing
22   Party’s designation until the Court rules on the challenge.
23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28   conditions described in this Order. When the Action has been terminated, a Receiving
                                                 9
 1   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 2         Protected Material must be stored and maintained by a Receiving Party at a
 3   location and in a secure manner that ensures that access is limited to the persons
 4   authorized under this Order.
 5         7.2      Disclosure of “CONFIDENTIAL” Information or Items.                   Unless
 6   otherwise ordered by the court or permitted in writing by the Designating Party, a
 7   Receiving      Party    may    disclose    any    information    or   item       designated
 8   “CONFIDENTIAL” only to:
 9               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
10   as employees of said Outside Counsel of Record to whom it is reasonably necessary
11   to disclose the information for this Action;
12               (b) the officers, directors, and employees (including House Counsel) of the
13   Receiving Party to whom disclosure is reasonably necessary for this Action;
14               (c) Experts (as defined in this Order) of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A)2 before being shown or
17   given any CONFIDENTIAL Information or Items, and provided that if the Expert is
18   or was employed by the opposing Party or one of its competitors within the last two
19   years, the Receiving Party shall notify the Designating Party before disclosing any
20   CONFIDENTIAL Information or Items to that Expert, and shall give the Designating
21   Party an opportunity to move for a protective order within 14 days preventing or
22   limiting such disclosure;
23               (d) the court and its personnel;
24               (e) court reporters and videographers, and their respective staff;
25               (f) professional jury or trial consultants, mock jurors, and Professional
26
     2
27    Copies of Exhibit A signed by the Receiving Party’s Experts shall be retained by
     counsel of the Receiving Party and will be made available to the Designating Party
28   and/or opposing Party for inspection only upon a showing of good cause and an order
     of the Court.
                                              10
 1   Vendors to whom disclosure is reasonably necessary for this Action and who have
 2   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3               (g) the author or recipient of a document containing the information or a
 4   custodian or other person who otherwise possessed or knew the information;
 5               (h) during their depositions, witnesses, and attorneys for witnesses, in the
 6   Action to whom disclosure is reasonably necessary, provided: (1) the deposing party
 7   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 8   not be permitted to keep any confidential information unless they sign the
 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
10   agreed by the Designating Party or ordered by the Court. Pages of transcribed
11   deposition testimony or exhibits to depositions that reveal Protected Material may be
12   separately bound by the court reporter and may not be disclosed to anyone except as
13   permitted under this Stipulated Protective Order; and
14               (i) any mediator or settlement officer, and their supporting personnel,
15   mutually agreed upon by any of the parties engaged in settlement discussions;
16               (j) any court exercising appellate jurisdiction over this dispute, and its
17   personnel; and
18               (k) any other persons as the Parties may agree to in writing or as the Court
19   may, upon hearing, so direct.
20         7.3      Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.
21   Except with the prior written consent of the other Party, or upon prior order of this
22   Court obtained after notice to opposing counsel, HIGHLY CONFIDENTIAL
23   Information or Items shall be treated in the same manner as CONFIDENTIAL
24   Information or Items pursuant to Paragraph 7.2 above, except that they shall not be
25   disclosed to individual parties or directors, officers, or employees of a Party other than
26   House Counsel of a Party, unless such individuals qualify to view such information
27   under Paragraph 7.2(c), above.
28   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                11
 1         OTHER LITIGATION
 2         If a Party is served with a subpoena or a court order issued in other litigation
 3   that compels disclosure of any information or items designated in this Action as
 4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” that Party must:
 5             (a) promptly notify in writing the Designating Party. Such notification shall
 6   include a copy of the subpoena or court order;
 7             (b) promptly notify in writing the party who caused the subpoena or order
 8   to issue in the other litigation that some or all of the material covered by the subpoena
 9   or order is subject to this Stipulated Protective Order. Such notification shall include
10   a copy of this Stipulated Protective Order; and
11             (c) cooperate with respect to all reasonable procedures sought to be pursued
12   by the Designating Party whose Protected Material may be affected.
13         If the Designating Party timely seeks a protective order, the Party served with
14   the subpoena or court order shall not produce any information designated in this action
15   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a determination by
16   the court from which the subpoena or order issued, unless the Party has obtained the
17   Designating Party’s permission. The Designating Party shall bear the burden and
18   expense of seeking protection in that court of its confidential material and nothing in
19   these provisions should be construed as authorizing or encouraging a Receiving Party
20   in this Action to disobey a lawful directive from another court.
21   9.    A    NON-PARTY’S         PROTECTED          MATERIAL         SOUGHT      TO    BE
22         PRODUCED IN THIS LITIGATION
23             (a) The terms of this Order are applicable to information produced by a
24   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
25   CONFIDENTIAL.” Such information produced by Non-Parties in connection with
26   this litigation is protected by the remedies and relief provided by this Order. Nothing
27   in these provisions should be construed as prohibiting a Non-Party from seeking
28   additional protections.
                                                12
 1             (b) In the event that a Party is required, by a valid discovery request, to
 2   produce a Non-Party’s confidential or highly confidential information in its
 3   possession, and the Party is subject to an agreement with the Non-Party not to produce
 4   the Non-Party’s confidential or highly confidential information, then the Party shall:
 5                (1) promptly notify in writing the Requesting Party and the Non-Party
 6   that some or all of the information requested is subject to a confidentiality agreement
 7   with a Non-Party;
 8                (2) promptly provide the Non-Party with a copy of the Stipulated
 9   Protective Order in this Action, the relevant discovery request(s), and a reasonably
10   specific description of the information requested; and
11                (3) make the information requested available for inspection by the Non-
12   Party, if requested.
13             (c) If the Non-Party fails to seek a protective order from this court within
14   14 days of receiving the notice and accompanying information, the Receiving Party
15   may produce the Non-Party’s confidential or highly confidential information
16   responsive to the discovery request. If the Non-Party timely seeks a protective order,
17   the Receiving Party shall not produce any information in its possession or control that
18   is subject to the confidentiality agreement with the Non-Party before a determination
19   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden
20   and expense of seeking protection in this court of its Protected Material.
21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
23   Protected Material to any person or in any circumstance not authorized under this
24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
27   persons to whom unauthorized disclosures were made of all the terms of this Order,
28   and (d) request such person or persons to execute the “Acknowledgment and
                                               13
 1   Agreement to Be Bound” that is attached hereto as Exhibit A.
 2   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 3         PROTECTED MATERIAL
 4         When a Producing Party gives notice to Receiving Parties that certain
 5   inadvertently produced material is subject to a claim of privilege or other protection,
 6   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 7   Procedure 26(b)(5)(B). If a Party moves the Court for an order compelling production
 8   of the material, said motion shall not assert as a ground for entering such an order the
 9   fact or circumstance of the production of the information. Further, pursuant to Federal
10   Rule of Evidence 502(d) and (e), the inadvertent disclosure of a communication or
11   information covered by the attorney-client privilege or work product protection does
12   not constitute a waiver of the attorney-client privilege or work product protection in
13   this proceeding or any other state or federal proceeding. This provision is not intended
14   to modify whatever procedure may be established in an e-discovery order that
15   provides for production without prior privilege review.
16   12.   MISCELLANEOUS
17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Protective Order, no Party waives any right it otherwise would have to object to
21   disclosing or producing any information or item on any ground not addressed in this
22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
23   ground to use in evidence of any of the material covered by this Protective Order.
24         12.3 Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
26   only be filed under seal pursuant to a court order authorizing the sealing of the specific
27   Protected Material at issue. If a Party’s request to file Protected Material under seal
28   is denied by the court, then the Receiving Party may file the information in the public
                                                14
 1   record unless otherwise instructed by the court.
 2         12.4 A Party or Non-Party may designate as CONFIDENTIAL or HIGHLY
 3   CONFIDENTIAL documents or discovery materials produced by a Non-Party by
 4   providing written notice to all Parties of the relevant document numbers or other
 5   identification within thirty (30) days after receiving such documents or discovery
 6   materials.    Any Party or Non-Party may voluntarily disclose to others without
 7   restriction   any   information   designated   by   that   Party   or   Non-Party as
 8   CONFIDENTIAL or HIGHLY CONFIDENTIAL, although a document may lose its
 9   confidential status if it is made public. If a Party or Non-Party produces materials
10   designated CONFIDENTIAL or HIGHLY CONFIDENTIAL in compliance with this
11   Order, that production shall be deemed to have been made consistent with any
12   confidentiality or privacy requirements mandated by local, state, or federal laws.
13   13.   FINAL DISPOSITION
14         After the final disposition of this Action, as defined in paragraph 4, within 60
15   days of a written request by the Designating Party, each Receiving Party must return
16   all Protected Material to the Producing Party or destroy such material. As used in this
17   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
18   summaries, and any other format reproducing or capturing any of the Protected
19   Material. Whether the Protected Material is returned or destroyed, the Receiving
20   Party must submit a written certification to the Producing Party (and, if not the same
21   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
22   (by category, where appropriate) all the Protected Material that was returned or
23   destroyed and (2) affirms that the Receiving Party has not retained any copies,
24   abstracts, compilations, summaries or any other format reproducing or capturing any
25   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
26   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
27   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
28   reports, attorney work product, and consultant and expert work product, even if such
                                               15
 1   materials contain Protected Material. Any such archival copies that contain or
 2   constitute Protected Material remain subject to this Protective Order as set forth in
 3   Section 4 (DURATION).
 4   14.   VIOLATION
 5         Any violation of this Order may be punished by appropriate measures
 6   including, without limitation, contempt proceedings and/or monetary sanctions.
 7   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8   DATED: September 5, 2019                      COOLEY LLP
 9

10                                                 /s/ Matthew D. Brown
                                                   Matthew D. Brown
11
                                                   Attorneys for Plaintiff
12                                                 TURO INC.
13

14   DATED: September 5, 2019                       LOEB & LOEB LLP
15
                                                    /s/ John David Taliaferro
16
                                                    John David Taliaferro
17
                                                    Attorneys for Defendant
18                                                  CITY OF LOS ANGELES

19
                    ATTESTATION OF CONCURRENCE IN FILING
20
           In accordance with C.D. Cal. L.R. 5-4.3.4, I hereby attest that I have obtained
21
     the concurrence of all signatories in the filing of this document.
22

23
     DATED: September 5, 2019                   COOLEY LLP
24

25
                                                /s/ Matthew D. Brown
26                                              Matthew D. Brown
27
                                               Attorneys for Plaintiff
28                                             TURO INC.
                                               16
 1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 2

 3   DATED: September 9, 2019
 4

 5

 6

 7   _____________________________________
     GAIL J. STANDISH
 8   UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     17
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,   _____________________________              [print   or   type   full   name],    of
 5   _________________ [print or type full address], declare under penalty of perjury that
 6   I have read in its entirety and understand the Stipulated Protective Order that was
 7   issued by the United States District Court for the Central District of California on
 8   [date] in the case of Turo Inc. v. City of Los Angeles, Case No. 2:18-CV-6055-CAS-
 9   GJS. I agree to comply with and to be bound by all the terms of this Stipulated
10   Protective Order and I understand and acknowledge that failure to so comply could
11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
12   that I will not disclose in any manner any information or item that is subject to this
13   Stipulated Protective Order to any person or entity except in strict compliance with
14   the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for enforcing the terms of this Stipulated Protective
17   Order, even if such enforcement proceedings occur after termination of this action. I
18   hereby appoint __________________________ [print or type full name] of
19   _______________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________
                                                18
